
	

113 HR 2183 IH: Drones Accountability Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2183
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the
			 Committees on Intelligence (Permanent
			 Select) and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Director of the CIA to cease
		  lethal drone operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the “Drones Accountability Act”.
		2.Drones out of
			 CIA
			(a)The Central
			 Intelligence Agency shall not own, operate, command, or control any armed
			 unmanned aerial vehicle or any combat aircraft.
			(b)No member of the
			 Armed Forces, and no other employee or contractor of the Department of Defense,
			 may carry out any order or authorization from any employee or contractor of the
			 Central Intelligence Agency to use lethal force.
			3.Report
			 requirement and legal opinion disclosure
			(a)The Department of
			 Defense shall report to Congress on:
				(1)The existence and
			 sufficiency of civilian protection mechanisms in accordance with international
			 law binding to the United States via treaty including the 1949 Geneva
			 Conventions for armed operations using unmanned aerial vehicle operations,
			 including civilian casualty mitigation processes and post-strike investigatory
			 procedures.
				(2)The methodology
			 used to distinguish combatants from civilians prior to armed operations and
			 after a strike has occurred.
				(3)The existence and
			 sufficiency of standards for the identification of targets, including the
			 reliability of signatures, and the sufficiency of intelligence
			 sources and analysis where there is limited U.S. ground presence.
				(4)The existence and
			 sufficiency of processes for recognizing the immediate and long-term effects of
			 drones strikes on the organization being targeted and on the country or region
			 in which the strike takes place.
				(b)Legal opinions
			 provide to Congress: Not later than thirty days after the date of the enactment
			 of this Act, and once every three months thereafter, the Department of Defense,
			 the Department of Justice, and the Central Intelligence Agency shall provide
			 all legal opinions providing advice regarding the authority to use lethal force
			 to justify operations.
			4.Sense of
			 Congress regarding moratorium on lethal drones until safeguards in place and
			 limitation on use of funds used to target individuals not involved in imminent
			 attack against U.S
			(a)It is the sense
			 of Congress that a moratorium must be enforced against the lethal use of armed
			 unmanned aerial vehicles until the Administration has presented and Congress
			 has approved sufficient safeguards and sufficient oversight addressing
			 highlighted in section 3(a)(i).
			(b)Until such
			 safeguards are in place, no funds available for the United States Armed Forces
			 or the Central Intelligence Agency may be obligated or expended for the purpose
			 of using lethal force against an individual unless the individual presents an
			 imminent threat to the United States, lethal force is the last resort, and the
			 harm caused to civilians or civilian property is proportional and does not
			 violate international humanitarian law adopted by the United States via treaty
			 including the 1949 Geneva Conventions.
			
